NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST. Exhibit 10.21(p) Execution Version THIRD AMENDED AND RESTATED INVENTORY FINANCING AGREEMENT This Third Amended and Restated Inventory Financing Agreement (as from time to time amended and together with any Transaction Statements, as hereinafter defined, this “Agreement”) is entered into as of May 9, 2017 by and between the persons listed in the section of this Agreement entitled “List of Dealers” (each, individually, a “Dealer” and, collectively, “Dealers”), Wells Fargo Commercial Distribution Finance, LLC f/k/a GE Commercial Distribution Finance LLC (in its individual capacity, “CDF”) as Agent (CDF, in such capacity as agent, is herein referred to as “Agent”) for the several financial institutions that are parties to this Agreement or may from time to time become party to this Agreement (collectively, the “Lenders” and individually each a “Lender”) and for itself as a Lender, and such Lenders. RECITALS (a)Dealers do business together or are related entities. (b)Dealers and CDF are currently parties to that certain Second Amended and Restated Inventory Financing Agreement datedas of October 30, 2015 (as amended, supplemented or otherwise modified from time to time, the “Existing Financing Agreement”). (c)Dealers have requested that CDF increase the credit facility under the Existing Financing Agreement and CDF is willing to do so upon the terms and conditions set forth in this Agreement. (d)This Agreement amends and restates the Existing Financing Agreement in its entirety. The parties acknowledge that the principal amount outstanding under the credit facility as of the close of business on the day prior to the date hereof is $ 223,987,356.51 (the “Closing Principal Balance”). 1.Definitions. Capitalized terms not otherwise defined in this Agreement shall have the following meanings: “AAA” has the meaning set forth in Section 30(b) of this Agreement. “Acquired Assets” has the meaning set forth in Section 6(d)(iv) of this Agreement. “Acquired Person” has the meaning set forth in Section 6(d)(iv) of this Agreement. “Advance Date” has the meaning set forth in Section 2(a)(iv) of this Agreement. “Affiliate” means any Person that (i) directly or indirectly controls, is controlled by or is under common control of any other Person, (ii) directly or indirectly owns 25% or more of any other Person, (iii) is a director, partner, manager, or officer of any other Person or an affiliate of any other Person, or (iv) any natural person related to any such Person or an affiliate of such Person. “Agent” has the meaning set forth in the Preamble of this Agreement. “Agent Companies” has the meaning set forth in Section 30(a) of this Agreement. “Agent Report” has the meaning set forth in Section 21(e)(iii) of this Agreement. “Aggregate Excess Funding Amount” of a Non-Funding Lender shall be the aggregate amount of all unpaid obligations owing by such Lender to Agent and other Lenders under the Loan Documents, including such Lender’s Ratable Share of Loans. “Agreement” has the meaning set forth in the Preamble of this Agreement. Second Amended and Restated Inventory Financing Agreement 1 NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST. “Allocation” means, with respect to each Lender, the amount set forth opposite such Lender’s name on Exhibit E hereto, under the heading “Allocation”, as such amount may be reduced or increased from time to time in accordance with this Agreement. “Approval” has the meaning set forth in Section 2(c) of this Agreement. “Approval Date” has the meaning set forth in Section 2(a)(iv) of this Agreement. “Assignment” means an assignment agreement entered into by a Lender, as assignor, and any Person, as assignee, pursuant to the terms and provisions of Section 20 (with the consent of any party whose consent is required by Section 20), accepted by Agent. “Automatic Default” has the meaning set forth in Section 12(h) of this Agreement. “Business Day” means any day the Federal Reserve Bank of Chicago is open for the transaction of business. “CDF” has the meaning set forth in the Preamble of this Agreement. “Charges” has the meaning set forth in Section 10(a) of this Agreement. “Closing Date” means the date of this Agreement. “Closing Principal Balance” has the meaning set forth in the Recitals of this Agreement. “Collateral” means all personal property of each Dealer, whether such property or such Dealer’s right, title or interest therein or thereto is now owned or existing or hereafter acquired or arising, and wherever located, including without limitation, all Accounts, Inventory, Equipment, other Goods, General Intangibles (including without limitation, Payment Intangibles), Chattel Paper (whether tangible or electronic), Instruments (including without limitation, Promissory Notes), Deposit Accounts, Investment Property and Documents, any cash collateral such Dealer may have paid to Agent, and all Products and Proceeds of the foregoing; provided that “Collateral” shall exclude (i) all Fixtures (other than Goods affixed to Inventory) and (ii) all equipment leases and agreements between Dealers and vendors, but only to the extent such leases and agreements prohibit or restrict such Dealers from granting a security interest therein and such prohibition or restriction is not ineffective under Article 9 of the Illinois Uniform Commercial Code or any other applicable law, rule or regulation; provided, further, that “Collateral” shall include (x) all Accounts and General Intangibles arising under such equipment leases and agreements between Dealers and vendors and (y) all payments and other property received or receivable in connection with any sale or other disposition of such leases and agreements.Without limiting the foregoing, the Collateral includes each Dealer’s right to all Vendor Credits.Similarly, the Collateral includes, without limitation, all books and records, electronic or otherwise, which evidence or otherwise relate to any of the foregoing property, and all computers, disks, tapes, media and other devices in which such records are stored.For purposes of this definition only, capitalized terms used in this definition, which are not otherwise defined, shall have the meanings given to them in Article 9 of the Illinois Uniform Commercial Code. “Collections” mean all monies that Agent receives from a Dealer or other sources (other than Lenders) on account of the Obligations. “Contingent Liabilities” means any obligation, contingent or otherwise, of any Dealer guaranteeing or having the economic effect of guaranteeing any Debt or obligation of another in any manner, whether directly or indirectly, including without limitation any obligation of such Dealer, direct or indirect, (X) to purchase or pay (or advance or supply funds for the purchase or payment of) such Debt or any security for the payment thereof, (Y) to purchase property or services for the purpose of assuring the owner of such Debt of its payment, or (Z) to maintain the solvency, working capital, equity, cash flow, fixed charge or other coverage ratio, or any other financial condition of the primary obligor so as to enable the primary obligor to pay any Debt or to comply with any agreement relating to any Debt or obligation. “Current Ratio” means the ratio, calculated for Dealers on a consolidated basis and in accordance with GAAP, of (A) current assets determined in accordance with GAAP to (B) current liabilities determined in accordance with GAAP less balloon payments due on real estate loans which Agent in its reasonable discretion expects to be refinanced. Third Amended and Restated Inventory Financing Agreement 2 NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST. “Daily Interest” means, with respect to a Lender, for each calendar day of each calendar month, the product of: (A) the outstanding principal amount of Outstandings that are actually funded by Lender pursuant to this Agreement, multiplied by (B) the applicable interest rate set forth in Section 2(a)(vi) of this Agreement. “Dealer Affiliate” means any Affiliate of a Dealer. “Dealer Representative” has the meaning set forth in Section 31(b) of this Agreement. “Dealers” has the meaning set forth in the Preamble of this Agreement. “Debt” means all obligations, contingent or otherwise of Dealers which, in accordance with GAAP, should be classified on the balance sheet as liabilities, and in any event including capital leases, Contingent Liabilities that are required to be disclosed and quantified in notes to financial statements in accordance with GAAP, and liabilities secured by any Lien on any property regardless of whether such secured liability is with or without recourse. “Default” has the meaning set forth in Section 12 of this Agreement. “Default Notice” means written notice from a Dealer received by Agent’s account manager for Dealer or any officer of Agent, specifically advising Agent of the existence of a Default. “Default Rate” means the lesser of 3% per annum above the rate in effect immediately prior to the Default or the highest lawful contract rate of interest permitted under applicable law. “Disputes” has the meaning set forth in Section 30(a) of this Agreement. “Disqualified Person” has the meaning set forth in Section 20(b) of this Agreement. “Eligible Inventory Collateral” has the meaning set forth in Section 6(b)(xiii) of this Agreement. “Existing Financing Agreement” has the meaning set forth in the Recitals of this Agreement “FAA” has the meaning set forth in Section 30(f) of this Agreement. “Free Floor Period” means a period equal to the number of days during which a Vendor agrees to assume the cost of financing Collateral purchased by a Dealer by granting Agent a Vendor Credit. “Future Advances”means any amount that CDF is obligated to pay to a Vendor pursuant to this Agreement within a certain period after an Approval is issued by CDF. “GAAP” means generally accepted accounting principles as of the Closing Date. “Governmental Authority” means any nation, sovereign or government, any state or other political subdivision thereof, any agency, authority or instrumentality thereof and any entity or authority exercising executive, legislative, taxing, judicial, regulatory or administrative functions of or pertaining to government, including any central bank, stock exchange, regulatory body, arbitrator, public sector entity, and supra-national entity. “Internal Policies” has the meaning set forth in Section 2(a)(iii) of this Agreement. “Intervening Default” has the meaning set forth in Section 2(a)(iv) of this Agreement. “Invoice” means any invoice issued by a Vendor related to an Approval. “Lender Affiliate” means the Affiliate of a Lender. “Lender Credit” has the meaning set forth in Section 3(a) of this Agreement. “Lender Rate” means the Dealer Rate as set forth in the Program Terms Letter less any applicable Performance Rebate as set forth in the Program Terms Letter. Third Amended and Restated Inventory Financing Agreement 3 NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST. “Lenders” has the meaning set forth in the Preamble of this Agreement. “Liens” has the meaning set forth in Section 6 of this Agreement. “Loan Document” means this Agreement, any Program Terms Letter or Transaction Statement entered into pursuant to this Agreement, and all documents delivered to Agent and/or any Lender in connection with any of the foregoing. “Loans” has the meaning set forth in Section 2(a)(i) of this Agreement. “Material Adverse Effect” means a material adverse effect in (i) Dealers’ business, operations or financial condition, taken as a whole, (ii) the performance and enforceability of this Agreement, (iii) any portion of the Collateral in excess of one million dollars ($1,000,000.00), or (iv) the perfection and priority of Agent’s Liens in the Collateral. “Maximum Aggregate Credit Amount” means an aggregate total of Three Hundred Fifty Million Dollars ($350,000,000.00). “Monthly Interest” means, with respect to each Lender, for each calendar month, the sum of the Daily Interest for each calendar day of such calendar month. “Net Outstandings” means, at any time, an amount equal to the aggregate unpaid amount of all Outstandings minus the aggregate amount of funds in the [****] (as defined in the [****]) as of such date. “Non-Funding Lender” means any Lender that has (a) failed to fund any payments required to be made by it under the Loan Documents within two (2) Business Days after any such payment is due (excluding expense and similar reimbursements that are subject to good faith disputes), (b) given written notice (and Agent has not received a revocation in writing), to Agent, any Lender, or Dealer, or has otherwise publicly announced (and Agent has not received notice of a public retraction) that such Lender believes it will fail to fund payments required to be funded by it under the Loan Documents or (c) (or any Person that directly or indirectly controls such Lender has), (i) become subject to a voluntary or involuntary case under the Federal Bankruptcy Reform Act of 1978, or any similar bankruptcy laws, (ii) a custodian, conservator, receiver or similar official appointed for it or any substantial part of such Person’s assets, or (iii) made a general assignment for the benefit of creditors, been liquidated, or otherwise been adjudicated as, or determined by any Governmental Authority having regulatory authority over such Person or its assets to be, insolvent or bankrupt, and for this clause (c), Agent has determined that such Lender is reasonably likely to fail to fund any payments required to be made by it under the Loan Documents. “Obligations” means all indebtedness and other obligations of any nature whatsoever of each Dealer to Agent, Lenders and/or a Lender Affiliate, arising under this Agreement or any other Loan Document, and whether for principal, interest, fees, expenses, indemnification obligations or otherwise, and whether such indebtedness or other obligations are existing, future, direct, indirect, acquired, contractual, noncontractual, joint and/or several, fixed, contingent or otherwise. “One month Libor” has the meaning set forth in Section 10(a) of this Agreement. “Open Approval” means any Approval for which CDF has not financed an Invoice for the inventory subject thereto. “Other Lender” has the meaning set forth in Section 22(a) of this Agreement. “Other Pre-Owned Sublimit” has the meaning set forth in Section 2(b) of this Agreement. “Outstandings” means, at any time, an amount equal to the aggregate unpaid amount of all Invoices which have been financed by Agent on behalf of Dealers. “Participant Register” has the meaning set forth in Section 20(h) of this Agreement. Third Amended and Restated Inventory Financing Agreement 4 NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST. “Payment Default” means any failure by Dealers to make any payment with respect to the Obligations by the date due and after any applicable grace period (such date being the “Final Payment Date”; and the failure by Dealers to make such a payment by the date due under the applicable Loan Document being a “Missed Payment”).Payment Default shall not mean, and shall exclude, any deductions, offsets or other disputes made or asserted by a Dealer which are accepted by or under negotiation with Agent. “Performance Rebate” has the meaning set forth in the Program Terms Letter. “Permitted Locations” has the meaning set forth in Section 6(b)(xiii) of this Agreement. “Person” means any individual, partnership, corporation (including a business trust and a public benefit corporation), joint stock company, estate, association, firm, enterprise, trust, limited liability company, unincorporated association, joint venture and any other entity or Governmental Authority. “Pre-Owned Inventory Sublimit” has the meaning set forth in Section 2(b) of this Agreement. “Principal” has the meaning set forth in Section 31(b) of this Agreement. “Program Terms Letter” means, collectively, any program terms letter or letters executed by the Dealers and Agent from time to time. “Ratable Share” means, with respect to each Lender, the percentage equal to such Lender’s Allocation divided by the Maximum Aggregate Credit Amount, as such percentage is set forth opposite such Lender’s name on Exhibit E hereto, under the heading “Ratable Share”, and as such percentage may be reduced or increased from time to time in accordance with this Agreement.
